Citation Nr: 0607228	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  02-04 532	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for skin rash, also 
called bumps on body, due to an undiagnosed illness.

2.  Entitlement to service connection for mouth ulcers due to 
an undiagnosed illness.

3.  Entitlement to service connection for twitching of 
eyelids due to an undiagnosed illness.

4.  Entitlement to service connection for joint pain due to 
an undiagnosed illness.

5.  Entitlement to service connection for muscle pain due to 
an undiagnosed illness.

6.  Entitlement to service connection for painful urination 
due to an undiagnosed illness.

7. Entitlement to service connection for lump near the right 
ear due to an undiagnosed illness.

8. Entitlement to an initial evaluation in excess of 30 
percent for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Senior Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  A July 2003 decision granted service connection 
for headaches due to an undiagnosed illness and assigned a 10 
percent evaluation effective March 21, 2000.  A July 2005 RO 
decision granted a 30 percent evaluation for headaches 
effective March 21, 2000.

In December 2003, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge. A transcript of 
that hearing has been associated with the claims file.

FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
November 1989 to March 1990 and from September 1990 to May 
1991.

2.  On September 13, 2005, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2003).  In a statement 
received on September 13, 2005, the appellant stated that he 
"would like to have all actions concerning my appeal to 
cease at this time."  (Emphasis Supplied).  Thus, the 
appellant has withdrawn this appeal and, hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.




ORDER

The appeal is dismissed.




		
M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


